Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 filed 12/17/20 are pending.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4 & 9-14, drawn to a composition comprising one or more microbial strains wherein the 16S sequence of the one or more microbial strains comprises any one of SEQ ID Nos: 1-164, classified in class 435, subclass 252.3 (C12N1/20.cpc).
Election of a single sequence is required.
II.	Claims 5-8, drawn to a composition comprising one or more microbial strains selected from P0032_C7, P0048_B9 or S2198, P0050_F5 or S2199, P0035_B2 or S2145, P0020_Bl, P0047_Al or S2284, P0033_El or S2177, P0032_A8 or S2181, P0049_E7, P0042_A8 or S2167, P0042_D5 or S2165, P0042_B2 or S2168, P0042_B12 or S2189, P0042_C2 or S2173, P0042_D10 or S2172, P0044_A3 or S2476, P0018_All, P0044_A5, P0047_E2, P0047 Cl, P0038_D2 or S2166, P0042 El, P0047_E8, P0018_Al, S2161 P0054_E8, S2164_P0054_F4, P0057_A3 or S2160, S2142_P0061_Ell, S2163_P0019_A12, P0147_D10 or S2291, P0147_G10 or S2292, P0160_F7 or S2351, P0140_C10 or S2300, S2387, P0157_G5 or S2303, P0160_El or S2374, P0134_G7 or S2280, S2384, S2275, S2278, S2370, S2293, S2382, P0132_A12, P0132_C12, P0140_D9, P0173_H3 or S2404, S2385, S2197, S2285, S2477, S2376, S2420, S2424, S2445, S2333, S2329, S2327, S2330, S2423, S2435, S2158, S2437, S2332, S2521, S2228, S2473, P0156_G2, P0154_G3, S2487, S2488, S2421, P0105_C5, P0154_H3, P0156_Gl, SI 112, S2669, S2375, S2651, S2652, S2653, S2654, S2655, S2656, S2668, S2644, S2328, and S2646, and strains derived therefrom, or cultures thereof, classified in class 435, subclass 252.3 (C12N1/20.cpc).
Election of a single microbial strain is required.

III.	Claim 15, drawn to method for assembling a microbial consortium comprising two or more microbial strains associated with plant health, plant growth and/or plant yield, ., classified in class 435, subclass 243 (C12N1/00.cpc.).
IV.	Claims 16, drawn to a microbial consortium assembled by the method according to claim 15, classified in class 435, subclass 431 (C12N5/0025).
V.	Claim 17, drawn to a method of enhancing the health, growth or yield of a plant, said method comprising applying an effective amount of a microbial consortium according to claim 15 to the plant or to the plant's surroundings, CPC classification. (A01N 63/00.cpc.).

Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01).  Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed can be made by another and materially different process (MPEP 806.05(h)).    These inventions are independent or distinct for the following reasons.
Invention I or II or IV is unrelated to inventions III because the specific product (sequence) of invention I or II or IV is a physically and functionally distinct chemical entity from the from each other.
Inventions III & V are independent because the methods of inventions III & V comprise different steps, utilize different products and/or produce different results.  
Species Election
The invention I encompasses distinct species comprising different sequences that are structurally and functionally (in activity, for example) distinct. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (sequence), or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2).  The claims shall be thus restricted if no generic claim is finally held to 
If invention I is elected, elect:
One specific sequence (from SEQ ID NO: 1,….SEQ ID NO: 164). 
Similarly, if any of invention(s) II-V is elected, elect a single microbial strain.
As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

 must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  

Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940